J. S61006/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                     v.                  :
                                         :
LARRY D. WALLS, JR.,                     :         No. 1455 WDA 2013
                                         :
                          Appellant      :


                   Appeal from the Order Entered July 23, 2013,
                   in the Court of Common Pleas of Blair County
                 Criminal Division at No. CP-07-CR-0002173-1999


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED OCTOBER 14, 2014

      Appellant, Larry D. Walls, Jr., appeals, pro se, from an order entered

by the Court of Common Pleas of Blair County that denied his “writ of

quo warranto petitions.” The Commonwealth has filed a motion to dismiss

citing several violations of our Rules of Appellate Procedure.    After careful

review, we grant the Commonwealth’s motion and dismiss this appeal.

      We summarize the relevant procedural background of this case as

follows. On July 29, 2003, following a jury trial, appellant was convicted of

robbery and aggravated assault and was sentenced to 13 to 26 years’

incarceration.    On May 11, 2006, the Court of Common Pleas reinstated

appellant’s direct appeal rights nunc pro tunc after finding it failed to notify

appellant that his post-trial motions had been denied by operation of law.




* Retired Senior Judge assigned to the Superior Court.
J. S61006/14


      Appellant appealed to this court, and on January 29, 2007, we

affirmed his judgment of sentence.     Commonwealth v. Walls, No. 915

WDA 2006, unpublished memorandum (Pa.Super. filed January 29, 2007).

Appellant sought review by the Pennsylvania Supreme Court; allocatur was

granted and on November 20, 2007, the case was remanded for this court to

consider whether appellant’s robbery and aggravated assault convictions

merged for sentencing purposes. Commonwealth v. Walls, 934 A.2d 696

(Pa. 2007).

      On June 2, 2008, this court again affirmed the judgment of sentence

finding appellant’s sentence was appropriate in that robbery and aggravated

assault did not merge for sentencing purposes and there was sufficient

evidence to support the jury convictions.       Commonwealth v. Walls,

No. 915 WDA 2006, unpublished memorandum (Pa.Super. filed 6/2/08).

Once again, appellant sought allocatur with the Pennsylvania Supreme

Court; and on March 19, 2010, allocatur was denied. Commonwealth v.

Walls, 991 A.2d 313 (Pa. 2010).

      On September 11, 2013, appellant filed the instant appeal with this

court from the trial court’s denial of his “writ of quo warranto petitions.”

Initially, we note there is much confusion surrounding this matter.       The

caption on appellant’s petitions and on his notice of appeal reads as follows:

“Larry Duane Walls, Jr., etc. v. Commonwealth of Pennsylvania Blair




                                    -2-
J. S61006/14


County Judges.” Meanwhile, the caption given to this matter in this court

is “Commonwealth of Pennsylvania v. Larry D. Walls, Jr.”

      In its motion to dismiss, the Commonwealth first asserts this court

lacks jurisdiction under Pa.R.A.P. 1972(a)(3) because the appeal is untimely.

More specifically, the Commonwealth contends it has been three years since

appellant’s appeal of his convictions and judgment of sentence; thereby

making this appeal untimely. We disagree.

      Appellant is appealing the July 23, 2013 order that denied his writ of

quo warranto petitions.      The July 23rd order was docketed on August 6,

2013. Appellant’s notice of appeal was filed on September 4, 2013; thus,

appellant’s    appeal   is   timely.     Pennsylvania   Rule   of   Appellate

Procedure 903(a) provides:     “Except as otherwise prescribed by this rule,

the notice of appeal required by Rule 902 (manner of taking appeal) shall be

filed within 30 days after the entry of the order from which the appeal is

taken.” Therefore, appellant’s case was timely filed, and there is no basis to

dismiss under Pa.R.A.P. 1972(a)(3) as asserted by the Commonwealth.

      The Commonwealth also contends the appeal should be dismissed

under Pa.R.A.P. 1972(a)(5) as appellant has failed to preserve issues in his

prior appeals, thereby waiving these issues.     As stated above, this case

apparently does not concern appellant’s prior convictions and judgment of

sentence. Accordingly, we cannot dismiss this matter for failure to comply

with Pa.R.A.P. 1972(a)(5).



                                       -3-
J. S61006/14


      Lastly, the Commonwealth asserts appellant has filed an unintelligible

appeal and brief in this case. See Pa.R.A.P. 2101, et seq. In this instance,

we agree with the Commonwealth. We note that a quo warranto action is

the proper method to challenge title or a right to public office and is properly

instituted   only   by   the   Attorney    General   or   local   district   attorney.

Commonwealth ex rel. Baldwin v. Richard, 751 A.2d 647, 650 n.8 (Pa.

2000). While appellant appears to be challenging the authority of the judges

in Blair County, we are at a complete loss to understand his ramblings.

(See Docket #56, Writ of Quo Warranto at 3.)                  When the Court of

Common Pleas of Blair County denied appellant’s petition on July 23, 2013,

it pointed out that the court was “unable to comprehend the petitions.”

(Docket #57, Order.)

      Appellant’s pro se brief completely fails to adhere to the standards set

forth in the Rules of Appellate Procedure. See Pa.R.A.P. 2101-2135. Simply

put, the brief is unintelligible.    We are unable to conduct any type of

meaningful analysis.       “’This Court possesses discretionary authority to

quash, dismiss or deny allowance of appeal based upon the substantial

defects of appellant’s brief. Pa.R.A.P. 2101.’”      Commonwealth v. Maris,

629 A.2d 1014, 1017 (Pa.Super. 1993), quoting Commonwealth v. Ely,

554 A.2d 118, 119 (Pa.Super. 1989). Additionally, the fact that appellant is

proceeding pro se does not excuse his total failure to comply with the rules




                                          -4-
J. S61006/14


of appellate practice. Maris, 629 A.2d at 1017 n.1. As we have observed in

the past:

            We decline to become appellant’s counsel. When
            issues are not properly raised and developed in
            briefs, when the briefs are wholly inadequate to
            present specific issues for review a Court will not
            consider the merits thereof.

Id., quoting Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa.Super.

1982).

     Based upon the foregoing, the Commonwealth’s motion to dismiss is

granted and appellant’s appeal is dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/14/2014




                                    -5-